891 F.2d 294
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth Andrew FRIEDMAN, Plaintiff-Appellant,v.STATE OF MONTANA, et al., Defendant-Appellee.
No. 88-4351.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1989.*Decided Dec. 1, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Kenneth Friedman appeals from the district court's order, pursuant to 28 U.S.C. § 1915(d), denying his motion to proceed in forma pauperis in his 42 U.S.C. § 1983 action.   We review such an order for abuse of discretion.   Venable v. Meyers, 500 F.2d 1215, 1216 (9th Cir.), cert. denied, 419 U.S. 1090 (1974).   We find that the district court did not abuse its discretion in denying Friedman's motion to proceed in forma pauperis.


3
An in forma pauperis complaint is frivolous if "it has no arguable substance in law or fact."   Tripati v. First National Bank & Trust, 821 F.2d 1368, 1370 (9th Cir.1987) (quoting  Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir.1985).   We have reviewed the complaint in this action and find that it recites mere conclusory allegations.   A complaint which states mere conclusions with no hint of support lacks arguable substance in law or fact.   Therefore, the order of the district court dismissing Friedman's motion to proceed in forma pauperis is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3